Citation Nr: 1511308	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus with hallux valgus deformity, left ankle arthritis, or right knee arthritis with strain.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2013.  A transcript of the hearing has been associated with the claims file.  

In December 2013, the Board reopened the claim of service connection and remanded the matter for further development of the evidence.  

The issues of service connection for a right hip condition as secondary to service-connected right knee arthritis and an earlier effective date for the award of service connection for right knee arthritis and bilateral pes planus have been raised by the record in statements received in May 2013 (earlier effective date) and November 2014 (right hip), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



REMAND

In December 2013, the Board remanded the Veteran's left knee claim in part to obtain a VA examination and etiology opinions on the theories of direct and secondary service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  On January 2014 VA examination, the examiner provided a diagnosis of "normal left knee evaluation with no dysfunction or symptoms."  However, in explaining the results of diagnostic testing, he indicated that degenerative or traumatic arthritis was documented in the left knee.  As these are contradictory findings, it is unclear whether the examiner concluded that the Veteran has a current left knee disability and remand is necessary to resolve this question.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

Further, in a March 2014 Addendum opinion, the examiner opined that the Veteran had a normal left knee at the present time and that the left knee condition "currently is not [a] service connected condition" because an injury was not reported during service and was not treated in service.  If it is determined the Veteran has a current left knee disability, then this opinion is inadequate because it appears to be based, in part, on a finding that the Veteran does not have a left knee disability.  Additionally, the opinion does not address the secondary service connection theory of entitlement.  

For these reasons, remand for another VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  All necessary diagnostic tests and studies should be performed, and all findings should be set forth in detail.  
The examiner is asked to resolve the question of whether the medical evidence reflects that the Veteran has a current left knee disability (during the period from April 2009 to the present), taking into consideration any diagnostic testing completed on examination and evidence already of record, including May 2009 records from Burlington County Orthopedic Specialists and the January 2014 VA examination report, including X-ray results discussed therein. 

If the examiner finds that the Veteran has a current left knee disability (during the period from April 2009 to the present), then the examiner should provide opinions and rationales on the following questions: 

(A)  Is it at least as likely as not (e.g., a 50 percent or greater probability) that any current left knee disability began in service or is causally linked to any incident of the Veteran's service?

(B)  Alternatively, is it at least as likely as not (e.g., a 50 percent or greater probability) that any current left knee disability is causally related to the Veteran's service-connected bilateral pes planus, right knee disability, or left ankle disability?  

(C)  If the answer to (B) is no, then is it at least as likely as not (e.g., a 50 percent or greater probability) that any current left knee disability is aggravated beyond the normal course of the condition by the Veteran's service-connected bilateral pes planus, right knee disability, or left ankle disability?  

If the examiner determines that a left knee disability was aggravated by a service-connected disability, to the extent that it is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected left knee disability before the onset of aggravation.

The Board advises the clinician that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare up of symptoms.

The examiner must provide a complete rationale, with citation to relevant medical findings, for all opinions provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







